COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Frank Enns, Jr. v. The State of Texas

Appellate case number:      01-19-00234-CR

Trial court case number:    17-02-15918

Trial court:                506th District Court of Waller County

       Appellant, Frank Enns Jr., has filed a fourth motion to extend the time to file
appellant’s brief. Since filing his motion, appellant has filed his brief. Accordingly, the
Court dismisses appellant’s motion as moot.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: ___November 26, 2019___